﻿It gives me pleasure, Sir, to express to you, on my own behalf and on behalf of the delegation of the Yemen Arab Republic, our sincere congratulations on the clear confidence shown in you by the international community represented in this great Organization by electing you to the presidency of the thirty-ninth session of the General Assembly. We are confident that you will direct the work of this session in a manner that will make useful and effective our efforts to find answers to the challenges we are currently facing and to shoulder our grave responsibilities. I can assure you that we will spare no effort to co-operate with you in order to bring this session to a successful conclusion and ensure that it achieves its aims, guided by the lofty principles and ideals of the Charter of the United Nations.
251.	It gives me pleasure also to express our admiration and appreciation to your predecessor, Mr. Jorge Illueca, the President of the thirty-eighth session, for his wisdom and competence in conducting the work of that session, thus ensuring its success.
252.	I am pleased also to commend the persistent efforts of the Secretary-General to find just solutions to various international problems and crises. We also thank him for his valuable report on the work of the Organization and for his comments aimed at reinforcing the role of the Organization in the maintenance of international peace and security.
253.	We congratulate the people of Brunei Darussalam on their accession to independence and the admission of their State to membership of the United Nations. The people of Brunei Darussalam have age- old historic and religious ties with the people of Yemen, and we wish them prosperity and progress.
254.	We live today in a world of turmoil, an unstable world, where a climate of tension and anxiety exists in relations among nations. This is no doubt the result of the many occasions on which the threat or the use of force has been chosen over the peaceful settlement of disputes. There can be no doubt that the use of force in international relations in order to impose solutions safeguarding private interests is contrary to the principles and norms of international law and a violation of the principles and purposes of the Charter of the United Nations. The use of force contributes to tension and turmoil in international relations, to the return to the cold-war climate and to the consequent frenzied arms race and production of all kinds of destructive weapons.
255.	Complicating things even more are the recession and stagnation besetting the world economy, which have had adverse effects on international relations. We are faced today with grave responsibilities and heavy burdens. It is our duty as members of an international community, in which we seek complementarity and interdependence, to join our efforts to alleviate tension and eliminate its causes and to prevent a third world war, in which nuclear and other weapons of mass destruction would be used. That can be achieved only by the deployment of efforts, based on genuine good will, for the establishment of an international community founded on justice, equality and co-operation among all its members and thereby guaranteeing that the common interests of all are protected.
256.	In addition to the exertion of such efforts, there must be a serious recommitment and adherence to the principles and norms of international law and of the Charter, and United Nations resolutions must be implemented, not violated. Unilateral solutions must not be imposed, leaving the Organization, which represents the collective will of the international community, on the sidelines.
257.	It has become clear that the question of Palestine is the core of the conflict in the Middle East. It is one of the most important issues of concern to the international community and one that has been before the Organization for more than 36 years.
258.	It cannot be a secret to anyone now that the root cause of this chronic problem is the intransigence of Israel and its insistence on continuing to occupy Palestine, its denial to the Palestinian people of the exercise of their legitimate national rights, its pursuit of expansionist, racist and aggressive policies against the Palestinian people and the other Arab States and its use of methods of oppression and terrorism. All this constitutes an affront to the international community and a flagrant violation of the principles of the Charter and the Universal Declaration of Human Rights.
259.	A just and lasting peace in the Middle East can be achieved only if the question of Palestine, the core of the conflict in the region, is solved. Foremost among the elements of such a solution must be recognition of the inalienable national rights of the Palestinian people, including its right of return and its right to self-determination and to the establishment of its independent State on its homeland, under the leadership of the PLO, its sole legitimate representative.
260.	Many efforts have been made to solve the question of Palestine and the Middle East problem and to ensure stability, peace and justice, but the obstinacy and arrogance of Israel, its contempt for United Nations resolutions and for the will of the international community, its constant pursuit—with impunity—of its policy of expansion, annexation and mass expulsion, its oppression of innocent people, its establishment of settlements in the occupied territories, its adoption of decisions designed to change the cultural, demographic, political and religious character of Al-Quds al-Sharif and other occupied Arab territories, are all obstacles to the achievement of a just and lasting solution to the Middle East problem.
261.	It is high time for the international community to put an end to Israeli aggression and arrogance and for the just rights of the Palestinians to be recognized. The States that support Israel—foremost among them the United States—by providing it with weapons, funds and diplomatic and political support, must reconsider their position towards Israel and its policy of aggression in the Middle East. We wonder how the United States can reconcile the strategic cooperation agreement it concluded with Israel—which today is the most dangerous regional military force, seeking expansion and hegemony in the Middle East—with its responsibilities for international peace and security.
262.	Israel has been a constant source of tension and threat to international peace and security since its founding. It is time that Israel and its friends and allies realized that peace and security in the region can be achieved only through the restoration of the inalienable national rights of the Palestinian people, including its right of return and its right to self- determination and to the establishment of an independent State on its homeland, under the leadership of its sole legitimate representative, the PLO. Moreover, real security has nothing to do with the Israeli concept, which is based on inadmissible expansion and aggression.
263.	The United States must now reconsider its position of bias towards Israel if it wishes effectively to contribute to the search for a solution of the question of Palestine and of the crisis in the Middle East. It must co-operate with the international community in obliging Israel to comply with United Nations resolutions, in the interest of international peace and security.
264.	Those who truly support peace, justice and human rights also support the inalienable and historic rights of the Palestinian people. But those who support the expansionist policy of Israel stand side by side with aggression and usurpation. There can be peace in the Middle East only if all the efforts to achieve it are channelled to the adoption of practical measures to put an end to Israel's arrogance and its constant disregard for international resolutions, and to compel Israel to implement the United Nations resolutions on the question of Palestine and the Middle East, to withdraw from all the occupied Arab territories and to recognize the inalienable national rights of the Palestinian people, including its right to self-determination and to establish an independent State on its homeland.
265.	The General Assembly has adopted a resolution calling for an international peace conference on the Middle East. That is the proper framework for any peaceful approach to solving that sensitive issue, since it is based on the participation of the Palestinian people, represented by the PLO, in the quest for a peaceful and just solution that will guarantee to the Palestinian people the exercise of their legitimate rights, in conformity with the relevant United Nations resolutions, as well as Israel's withdrawal from all the occupied Arab territories.
266.	The Yemen Arab Republic, which has given genuine and effective support to the Palestinian people—and the blood of Yemeni martyrs attests to this—reaffirms that any settlement that disregards the inalienable rights of the Palestinian people, including its right of return and its right to self- determination and the establishment of an independent State on its national soil, can only be an unjust settlement and doomed to failure.
267.	It has become clear through the events of the past few years that the attempts at partial solutions and separate accords have made the solution to the question of Palestine more elusive. It is sufficient to remember that the Camp David accords encouraged Israel to intensify its policy of aggression and expansion.
268.	The Arab States have done their utmost in the search for peace in the Middle East and have proven their peaceful intentions through the decisions adopted on 9 September 1982 by the Twelfth Arab Summit Conference, held at Fez," which were welcomed by all regional and international organizations which support right, justice and peace.
269.	While the denial of the rights of the Palestinian people constitutes a set-back for lofty objectives and for international law and reflects a tragic picture of the development of events owing to the failure of the international community to assume its full responsibility to deter the aggressors and to restore the usurped rights, another Arab country, Lebanon, has, since the Israeli invasion of 1982, been the target of the expansionist ambitions of Tel Aviv, and its southern part is still chafing under Zionist occupation, oppression and terrorism. We will not forget the destruction of Beirut of the massacres at the Sabra and Shatila camps with all their atrocity and barbarism.
270.	We salute the heroic resistance and determination of the Lebanese people against the Israeli occupation and condemn the occupation of Lebanese territories, and we call for the immediate and unconditional withdrawal of the Israeli forces from all Lebanese territories, in pursuance of the relevant Security Council resolutions. At the same time, we declare our whole-hearted support for the Lebanese people in its determination to settle its problems by itself, free from external interference or intervention, in such a manner as to safeguard the territorial integrity, independence, sovereignty, stability and effective role of the Arabs in Lebanon.
271.	We express our grave concern at the continuation of the protracted Iran-Iraq war, whose dangers have escalated in such a manner as to threaten dire consequences for the region and for international peace and security. While commending the position of Iraq and its sincere response to the resolutions of the Security Council—especially resolution 540 (1983)—and to the appeals and endeavours of the Secretary-General, the Movement of Non-Aligned Countries and the Organization of the Islamic Conference and other endeavours made to put an end to this futile, tragic blood-letting, we appeal to our brothers, the leadership in Iran, to respond positively to those endeavours and appeals to put an end to the war and to settle the conflict peacefully through negotiations with Iraq, its neighbour and sister, to achieve a just and honourable settlement which will safeguard the sovereignty and legitimate rights of both countries, in accordance with good-neighbourliness and all the other brotherly links between the two Muslim countries, and to safeguard the wealth and resources of both countries in the interests of their peoples, as well as for prosperity, progress and security. We commend every peaceful initiative and every positive response to the efforts at mediation and call upon all States, especially those with influence, to continue to make serious endeavours to put an end to this destructive war.
272.	My country, which firmly believes in regional co-operation among geographically neighbouring States, is interested also in the preservation of security and stability around its borders. It therefore feels grave concern at the recent threats to navigation in the Red Sea. It condemns those criminal acts, which are aimed at destabilizing the Red Sea region, and reaffirms its previous declaration that the preservation of security in the Red Sea is the exclusive responsibility of the States of the region and that the region must be a zone of peace, free from foreign rivalry and conflicts.
273.	My country also condemns any military presence or military bases in the Indian Ocean and Arabian Sea and once again stresses the need to declare those areas zones of peace, free from fleets, warships and military bases. We support the efforts of the Ad Hoc Committee on the Indian Ocean and confirm the necessity of convening the Conference on the Indian Ocean, in accordance with the relevant General Assembly resolution.
274.	My country, which believes in, and firmly and unreservedly supports, the liberation movements in the world, particularly the PLO and SWAPO, calls for an end to the impasse concerning Namibia and reaffirms that the solution to the Namibian problem and the ending of the illegitimate South African occupation of Namibia can be achieved only through persistent efforts by the United Nations. We believe that the implementation of the resolutions of the Organization, especially Security Council resolution 435 (1978), constitutes the proper and practical approach to the solution of this problem.
275.	The United Nations and the entire world have condemned South Africa for its racist policy, which is a blot on the modern history of mankind. While the racist regime of Pretoria still boasts of pursuing this shameful policy, thus defying world public opinion and international resolutions with an arrogance matched only by that of its Zionist ally in Tel Aviv, those two entities, with their racist policy of aggression, still enjoy the support and acceptance of a number of States Members of the United Nations. We caution against increasing co-operation between the two racist regimes in Pretoria and Tel Aviv in the production and manufacture of weapons, especially nuclear weapons, and call upon the States which provide those two regimes with the necessary resources and materials for the production of nuclear weapons to cease dealing with those two regimes.
276.	We note with satisfaction the aspirations of the people of North and South Korea for the reunification of their country. We believe that those aspirations can be realized only through peaceful and democratic means, free from any foreign influence.
277.	The turmoil and armed conflict prevailing in Central America make it imperative that greater efforts are made to eliminate the causes of that tense situation. What we should do foremost is to encourage the peoples and nations of the region to rely upon themselves in settling their dispute peacefully before it deteriorates into armed conflict. The peoples of Latin America must be enabled to choose their own future and to express their will free from any foreign interference. In this regard, we support the agreement reached by the Contadora Group. We feel that it constitutes a sound basis and a positive point of departure for solving the problems and removing their causes.
278.	The persisting and unresolved Afghanistan problem constitutes a hotbed of tension. The Yemen Arab Republic supports the efforts to settle the Afghanistan problem peacefully through negotiations between the parties concerned, so as to put an end to the terrible blood-letting and enable the Afghan people to choose the social, economic and political system which it deems appropriate, free from any pressure or interference in its affairs. We also feel that we must try to solve the problem of the refugees and of their repatriation as soon as possible.
279.	With respect to the problem of Cyprus, we feel optimistic concerning the negotiations between the Greek Cypriot and Turkish Cypriot communities under the auspices of the Secretary-General. We feel that genuine efforts must continue to be made in order to achieve a solution that is satisfactory to both communities, safeguarding freedom of religion and equality of rights and duties for all in an independent, unified Cyprus.
280.	We are stating nothing new when we say that the intensification of international tension, and the relations between the super-Powers in particular, and the attendant hotbeds of tension and confrontation prove the credibility of the non-aligned policy and the importance of the role of the Movement of Non- Aligned Countries.
281.	We in the Yemen Arab Republic are proud of our adherence to the policy of non-alignment and positive neutrality, our commitment to the objectives and principles of the Movement of Non-Aligned Countries and our rejection of the policy of blocs and axes. We are convinced that this is the only way that we can stand up to all kinds of domination and hegemony by major Powers and contribute to the support of world peace and the promotion of international relations along the path of detente and peaceful coexistence, while pursuing a policy that is open to co-operation with all, regardless of the economic or social philosophy of this or that regime, on the basis of mutual respect and equal treatment unprejudicial to the vital interests of our country.
282.	My country is committed to the policies, principles and objectives of the Movement of Non- Aligned Countries and attaches special importance to disarmament issues and to efforts to put an end to the arms race. We share the increasing concern of the international community over the prospect of the outbreak of a third world war, which would involve the use of devastating nuclear weapons. That concern is heightened by talk of using outer space to launch future wars. Today it is more urgent than ever to make every effort to prevent a nuclear holocaust. The only means to avert this is to search for the appropriate means to make practical, effective arrangements to which the nuclear-weapon States, especially the super-Powers, would commit themselves. We call upon those States to seek agreement among themselves to put an end to the arms race and the production of weapons and to effect a balanced, gradual reduction of the stockpiles of weapons so as eventually to lead to their elimination and to general and complete disarmament. If this common aim is achieved by the co-operation of the peoples and nations of the world, it will be possible to channel the immense material and human resources now spent on armaments and arms production towards freeing the majority of peoples from the grip of starvation and disease and overcoming the grave shortages in their resources and potential for tackling the problems that face them in their efforts to build and develop their societies in the social and economic fields. We believe that the establishment of nuclear- weapon-free zones in the most strategic parts of the world would constitute a practical way of contributing to control of the nuclear-arms race.
283.	The world today is experiencing a situation of economic imbalance: the rich grow richer while the poor grow poorer. The result of this grave dichotomy is the widening of the gap between the developed and the developing countries, with its serious implications for international economic relations in general and for economic relations between the developing and the developed countries in particular. We believe that it is more urgent than ever to establish the new international economic order, based on justice and equality, as well as new international monetary and economic structures. This requires the mobilization of a strong political will capable of tackling this enormous imbalance and of redistributing wealth instead of its being monopolized by certain States. We must always take into account the interests of all parties.
284.	The prevalence of negative phenomena in international economic life, such as high interest rates, fluctuating exchange rates, protectionist trends and tariff and non-tariff barriers obstructing the exports of developing countries, and the imposition of restrictions which create obstacles to the transfer of technology to the developing countries, have led to a heightening of the international economic crisis and its serious effects on the developing countries and their development plans. The deterioration of world terms of trade, the chronic balance-of-payments deficits of the developing countries, their increased indebtedness year after year and their low growth rates, both economically and socially, have meant that the developing countries are paying the price and are sacrificing their development in the interests of the industrialized, rich countries.
285.	The third-world countries must not continue to be a source of raw materials and a market for finished products. It is not in the interests of the international community to keep these States in a position of chronic economic deficit in which they are unable to honour their commitment to their peoples and to provide them with the basic necessities of life.
286.	Assistance to the developing countries in their development plans is not mere generosity but, rather, it directly benefits the industrialized States in our complex, interdependent world. The de-eloping countries have submitted a number of constructive, practical proposals in international forums to deal with the international economic crisis; these include the Economic Declaration adopted by the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi from 7 to 12 March 19 83, and the Buenos Aires Platform, adopted at the Fifth Ministerial Meeting of the Group of 77, held from 28 March to 9 April 1983.
287.	We can achieve welfare and prosperity for the whole of mankind if we work objectively and unselfishly, free from parochialism.
288.	As we see the world of today moving towards further interdependence and complementarity, we should all seek ways and means to implement General Assembly resolution 34/138, on global negotiations, since they represent the most important, positive initiative towards activating multilateral international co-operation and implementing the principles contained in the Charter of Economic Rights and Duties of States and the Declaration and the Programme of Action on the Establishment of a New International Economic Order.
289.	My country, one of the least developed countries, in addition to its limited resources, has fallen victim to natural disasters such as earthquakes and repeated drought. These have necessitated a modification of our development projects and plans, which were scheduled to be implemented within the context of our second five-year development plan. However, under the guidance of our political leadership and with the assistance of friends and brothers within and outside the United Nations, we are optimistic about our country's ability to overcome these obstacles.
290.	The needs of the age of technological revolution and the imperatives of comprehensive development call for reconsideration of the prevalent international information order, in accordance with the principles of the new information order, which should be given special priority in the joint action of the Organization.
291.	In reaffirming in deeds rather than words our adherence to the purposes and principles of the Charter of the United Nations, we are reflecting values and concepts ingrained in our people throughout its history, values and concepts set forth in our national Constitution, which is the intellectual and practical guide for our people's progress towards national construction, prosperity and unity.
292.	My country, which is now celebrating the twenty-second anniversary of the glorious revolution of 26 September 1962, is living through a great phase in its history and marching resolutely towards the freedom, democracy, development and unity of Yemen, under the leadership of Colonel Ali Abdullah Saleh, President of the Republic, Supreme Commander of the armed forces and Secretary-General of the General People's Congress.
293.	The convening of the second session of the General People's Congress last August vas of great significance in our country's progress within the context of the national Constitution. Our people, leadership and Government are working together for the triumph of democracy and freedom in our country and the development of our cultural, social, economic and political life on the basis of our Islamic faith and in accordance with the principles of the immortal revolution of 26 September 1962. Our country has made great progress in establishing an infrastructure for development, and progress is also being made in the fields of education, health, expansion of internal trade and increased agricultural production. Exploration of our mineral and oil resources is under way, based on the principle of the people's sovereignty over its natural resources.
294.	The Yemen Supreme Council has made great advances in fulfilling the aspirations of the people of Yemen to re-establish the country's unity. Commissions on unity are nearing completion of their work on national reunification, bringing together our people in the south and in the north.
295.	Our foreign policy is based upon a deep belief in the unity of the Arab nation and on the necessity of improving the climate of relations among Arab States, whether at the level of the League of Arab States, through summit conferences or in bilateral meetings.
296.	My country, a founding member of the Organization of the Islamic Conference, seeks to strengthen links in all areas with other Muslim countries. The Fifth Conference of Foreign Ministers of States members of the Organization of the Islamic Conference, scheduled to meet at San'a in December of this year, will be an opportunity for a discussion of issues of vital interest to all the peoples of the Islamic nation and will contribute to the settlement of many issues on the agenda of the General Assembly.
297.	Our position on regional and international questions and our foreign relations reflect our firm convictions and our genuine desire for the establishment of relations based on mutual benefit and respect. We are proud of our constantly growing circle of friends, and we feel that dialogue, cooperation and understanding are the basic elements necessary for constructing a world in which peace, stability and prosperity will prevail.
298.	Lastly, I am honoured to express the sincere wish of the President, Government and people of the Yemen Arab Republic that the thirty-ninth session of the General Assembly will be crowned with success and that understanding, peace and justice will prevail in the world.
